Claim Status
Claims 1-20 are pending.
Claims 1-20 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The claims all require corn variety CV780521.  The closest prior art is taught US Application 13/903790, filed 05/28/2013 by Scott A. Bergemann.  This application shares many of the characteristics of the instant variety including at least plant height, ear height, anthocyanin in the stalk, and branch number but differ in at least parentage the presence of moderate marginal waves I the leaves, the number of ears per stalk, the husk cover, and the number of kernels per row.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663

/WEIHUA FAN/Examiner, Art Unit 1663